Supreme Court of Florida
                            ____________

                            No. SC19-385
                             ____________

                        STEVEN YOUNKIN,
                           Petitioner,

                                 vs.

                     NATHAN BLACKWELDER,
                          Respondent.

                          October 14, 2021

PER CURIAM.

     We accepted review of the Fifth District Court of Appeal’s

decision in Younkin v. Blackwelder, 44 Fla. L. Weekly D549 (Fla.

5th DCA Feb. 22, 2019), in which the district court, in an

automobile negligence case, passed upon a question that it certified

to be of great public importance regarding whether this Court’s

decision in Worley v. Central Florida Young Men’s Christian Ass’n,

228 So. 3d 18 (Fla. 2017), forecloses discovery of the financial

relationship, if any, between a personal-injury defendant’s nonparty
law firm and the defendant’s expert witnesses. We have

jurisdiction. See art. V, § 3(b)(4), Fla. Const.

     After the plaintiff requested certain information regarding the

financial relationship between the defendant’s law firm and the

defense’s medical expert, the defendant moved for a protective

order, but the trial court denied the motion. Younkin, 44 Fla. L.

Weekly at D549. The defendant then filed a petition for writ of

certiorari in the Fifth District. The district court denied the

petition, concluding that the trial court’s order was consistent with

the Fifth District’s earlier decision in Vazquez v. Martinez, 175 So.

3d 372 (Fla. 5th DCA 2015). Younkin, 44 Fla. L. Weekly at D549-

D550. In Vazquez, the Fifth District held that “discovery of the

doctor/law firm relationship or doctor/insurer relationship is

allowed.” 175 So. 3d at 374. Here, the Fifth District concluded that

Worley, which held that the attorney-client privilege protects a

plaintiff and the plaintiff’s nonparty law firm from having to disclose

certain information involving the plaintiff’s treating physicians, “did

not implicitly overrule Vazquez or other similar cases.” Younkin, 44

Fla. L. Weekly at D550. Nevertheless, because the Fifth District

was concerned “that the law in this area is not being applied in an


                                  -2-
even-handed manner to all litigants,” the Fifth District certified a

question regarding whether Worley should be applied to the

discoverability of the financial information at issue. Id.

     In Dodgen v. Grijalva, No. SC19-1118 (Fla. Oct. 14, 2021), we

have addressed a similar certified question from the Fourth District

Court of Appeal in a case involving certiorari review by the district

court of a discovery order that had ordered the defendant to

produce certain information regarding the financial relationship, if

any, between the defendant’s nonparty insurer and the defense’s

expert witnesses. The Fourth District denied the defendant’s

petition. Dodgen, slip op. at 7. However, after expressing concerns

similar to those raised by the Fifth District here, the Fourth District

certified a question involving whether Worley should be applied to

preclude discovery of the financial relationship at issue. Id. at 1-2,

7. We reframed the certified question, id. at 2, distinguished

Worley, and concluded that, because the trial court’s discovery

order was consistent with established law, the discovery order did

not depart from the essential requirements of the law. See id. at

10-14. We thus approved the result reached by the Fourth District.

Id. at 15.


                                 -3-
     Our decision in Dodgen is controlling here. We thus reframe

the certified question as follows:

     Whether it is a departure from the essential requirements
     of law to permit discovery regarding the financial
     relationship between a defendant’s nonparty law firm and
     an expert witness retained by the defense?

And we answer in the negative. Because Worley is distinguishable,

and because the trial court’s discovery order was consistent with

binding district court precedent, see Vazquez, 175 So. 3d at 374,

the discovery order did not depart from the essential requirements

of the law.

     Given the inapplicability of Worley, we decline the dissent’s

invitation to “recede from Worley.” Dissenting op. at 8. Adopting

the dissent’s proposal would amount to an unwarranted use of our

jurisdiction.

     As an initial matter, the dissent’s emphasis on the fact that

Petitioner may have “alternatively [asked the trial court] for an

‘extension, modification, or reversal of existing law,’ ” id. (quoting

Younkin, 44 Fla. L. Weekly at D549), is no basis for receding from

Worley and in any event ignores the arguments Petitioner presented

to the district court and to this Court. At the district court,



                                  -4-
Petitioner merely argued that Worley was “binding . . . precedent”

and that the trial court “failed to apply” Worley. It is thus hardly

surprising that the question ultimately certified by the district court

asked only whether Worley “should also apply” to preclude the

discovery at issue. Younkin, 44 Fla. L. Weekly at D550. In briefing

to this Court, Petitioner similarly asks only that Worley be

extended. Petitioner nowhere argues that Worley was wrongly

decided or requests that we recede from Worley. The only issue

properly before this Court is whether Worley applies, or should

apply, to the trial court’s discovery order. And although we have

reframed the question as certified by the district court, our opinion

nevertheless plainly establishes that Worley is not applicable.

     Of course, the dissent by no means suggests that Worley

should be applied here. Instead, the dissent proposes to recede

from Worley. But the dissent also overlooks that doing so would in

no way impact the discovery ruling before this Court. Receding

from Worley’s discovery prohibition would simply remove the

prohibition against the discoverability of certain information sought

by a defendant in circumstances different from those presented

here. Indeed, the decision in Worley, which repeatedly referenced


                                 -5-
“treating physicians” and “treatment,” hinged on the existence of

the treating physician relationship. See, e.g., Worley, 228 So. 3d at

25 (“[T]he question of whether a plaintiff’s attorney referred him or

her to a doctor for treatment is protected by the attorney-client

privilege.”). The discovery ruling here, on the other hand—i.e., the

one denying the defendant’s motion for protective order—only

involves certain information unrelated to a treating physician

sought by a plaintiff. The petition for certiorari challenged no other

discovery ruling. At bottom then, the dissent takes issue not with

the discovery ruling properly before this Court, but with some other

discovery ruling that might be rendered in another case. And our

certified-question jurisdiction should not be used—as the dissent

proposes—to recede from caselaw when doing so would have no

impact on the issue properly before this Court. Certified question

jurisdiction is not advisory opinion jurisdiction.

     Long ago, Judge Cardozo recognized this fundamental

principle of judicial power: “The function of the courts is to

determine controversies between litigants. They do not give

advisory opinions. The giving of such opinions is not the exercise of

the judicial function.” In re Workmen’s Comp. Fund, 119 N.E. 1027,


                                 -6-
1028 (N.Y. 1918) (citations omitted). In line with this elementary

and universally recognized principle, we have acknowledged that

“every case must involve a real controversy as to the issue or issues

presented” and that “the parties must not be requesting an advisory

opinion except in those rare instances in which advisory opinions

are authorized by the Constitution.” Dep’t of Revenue v. Kuhnlein,

646 So. 2d 717, 720-21 (Fla. 1994) (citation omitted). These

fundamental principles are not set aside simply because a certified

question has been presented. And zeal to correct an error in the

law should not be allowed to precipitate the abrogation of

fundamental restraints on the exercise of judicial power.

     As in our decision in Dodgen, we see no basis for revisiting the

established law on the issue presented by this case. Accordingly,

we answer the reframed question in the negative and approve the

result reached by the Fifth District.

     It is so ordered.

CANADY, C.J., and LAWSON, MUÑIZ, COURIEL, and
GROSSHANS, JJ., concur.
LABARGA, J., concurs in result.
POLSTON, J., dissents with an opinion.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.


                                 -7-
POLSTON, J., dissenting.

     As noted by the Fifth District Court of Appeal below, Petitioner

moved in the trial court for a protective order, arguing that Worley

v. Central Florida Young Men’s Christian Ass’n, 228 So. 3d 18 (Fla.

2017), applied to bar discovery or alternatively for an “extension,

modification, or reversal of existing law.” Younkin v. Blackwelder,

44 Fla. L. Weekly D549, D549 (Fla. 5th DCA Feb. 22, 2019). The

trial court ruled that Worley did not apply, and the Fifth District

agreed. See id. at D549-50. However, the Fifth District recognized

that because of Worley, there is a compelling case that plaintiffs are

receiving more favorable treatment than defendants under the law.

Id. at D550. I agree. Because Worley caused the unequal

treatment in the law, this Court should recede from Worley. See

Worley, 228 So. 3d at 29-30 (Polston, J., dissenting). The majority

focuses on the narrow issue of whether discovery is permitted in

this instance and improperly skips over the larger remaining issue

of unequal treatment under the law as argued by Petitioner and

recognized by the Fifth District. Unlike the majority, I believe this




                                 -8-
issue is properly before the Court and should be remedied by

receding from Worley.

     Applying certiorari review standards, the majority reframed the

certified question to whether it is a departure from the essential

requirements of the law to permit discovery regarding the financial

relationship between a defendant’s nonparty law firm and an expert

witness retained by the defense and concluded the trial court’s

ruling allowing the discovery was consistent with established law.

See majority op. at 4. As ruled by the majority, Worley, on its face,

does not apply to defendants so it does not bar the discovery in this

case. See majority op. at 4.

     However, the majority does not reach Petitioner’s request for

an “extension, modification, or reversal of existing law” and declines

to reexamine the analysis adopted in Worley due to the procedural

posture of this case being presented via writ of certiorari and not by

plenary appeal. See majority op. at 4. As a result, the majority’s

ruling leaves intact the unequal treatment between plaintiffs and

defendants caused by this Court’s erroneous ruling in Worley. See

Younkin, 44 Fla. L. Weekly at D550 (“Petitioner raises a compelling

argument that the law in this area is not being applied in an even-


                                 -9-
handed manner to all litigants . . . .”); see also Dodgen v. Grijalva,

281 So. 3d 490, 492 (Fla. 4th DCA 2019) (“We agree that the

discovery laws in this context have resulted in disparate and

possibly unfair treatment of plaintiffs and defendants.”); Levitan v.

Razouri, No. 4D19-2200 (Fla. 4th DCA July 22, 2019) (certifying

whether Worley applies to preclude an insurance company that is

not a party from disclosing financial relationship with experts as a

question of great public importance); Rosenthal v. Badillo, No.

4D19-1854 (Fla. 4th DCA July 3, 2019) (same); Salber v. Frye, 273

So. 3d 192, 193 (Fla. 5th DCA 2019) (same); Dhanraj v. Garcia, 44

Fla. L. Weekly D785, D785 (Fla. 5th DCA Mar. 22, 2019) (same).

Judge Lambert, on behalf of the Fifth District below, described this

unequal treatment with an excellent example:

     [U]nder Worley, a plaintiff law firm can refer 100 of its
     clients to the same treating physician, who may later
     testify as an expert witness at trial, without that referral
     arrangement being either discoverable or disclosed to the
     jury, yet if a defense firm sends each one of these 100
     plaintiffs to its own expert to perform a CME under
     Florida Rule of Civil Procedure 1.360, and then later to
     testify at trial, the extent of the defense law firm’s
     financial relationship with the CME doctor is readily
     discoverable and can be used by the plaintiff law firm at
     trial to attack the doctor’s credibility based on bias. See
     § 90.608(2), Fla. Stat. (2016). Nevertheless, this appears
     to be the present status of the law.


                                 - 10 -
Younkin, 44 Fla. L. Weekly at D550. This Court has also previously

recognized that unequal treatment in discovery is not appropriate.

See Elkins v. Syken, 672 So. 2d 517, 522 (Fla. 1996) (ruling on

discovery, noting that the decision “is in no way intended to favor

either plaintiffs or defendants; it is intended to reach a proper

balance to protect the rights of both”).

     In Worley, the plaintiff sought relief through writ of certiorari,

and the district court denied the petition and held “that it was

appropriate for YMCA to ask Worley if she was referred to the

relevant treating physicians by her counsel or her counsel’s firm.”

228 So. 3d at 21-22. On discretionary review, this Court did not, as

the majority does for the case at bar, review only for whether the

district court’s decision departed from the essential requirements of

the law. Instead, this Court created new law by concluding “that

the question of whether a plaintiff’s attorney referred him or her to

a doctor for treatment is protected by the attorney-client privilege.”

Id. at 25. Accordingly, it was this Court in Worley that created the

uneven-handed treatment now at issue in this case, and only this

Court can recede from its erroneous ruling. See Hoffman v. Jones,



                                 - 11 -
280 So. 2d 431, 434 (Fla. 1973) (explaining that although district

courts are “bound to follow the case law set forth by this Court,”

they are not “powerless to seek change” and are “free to certify

questions of great public interest to this Court for consideration,

and even to state their reasons for advocating change”).

     In Nader v. Florida Department of Highway Safety and Motor

Vehicles, 87 So. 3d 712, 726-27 (Fla. 2012), this Court concluded

that the district court did not exceed the scope of its authority to

grant certiorari relief because it corrected a serious error resulting

in a miscarriage of justice. The Court stated that district courts of

appeal “must be able to correct serious errors resulting in a

miscarriage of justice,” noting that the certiorari standard must

contain “a degree of flexibility and discretion.” Id. at 727 (quoting

the standard from Haines City Cmty. Dev. v. Heggs, 658 So. 2d 523,

530 (Fla. 1995)). If district courts of appeal are afforded the

flexibility to correct serious errors resulting in the miscarriage of

justice, then this Court certainly is as well.

     Given the majority’s ruling, it appears that Worley can only be

readdressed on plenary review after a trial court and district court

of appeal prohibit discovery from a plaintiff in the same manner as


                                 - 12 -
sought in Worley. I would not require Petitioner to thread that

procedural needle.

     Because I would recede from Worley and require disclosures

equally from plaintiffs and defendants, I respectfully dissent.

Application for Review of the Decision of the District Court of Appeal
     Direct Conflict of Decisions/Certified Great Public Importance

     Fifth District – Case No. 5D18-3548

     (Orange County)

Kansas R. Gooden, Miami, Florida, and Geneva R. Fountain, Boyd
& Jenerette, PA, Jacksonville, Florida,

     for Petitioner

Mark A. Nation and Paul W. Pritchard of The Nation Law Firm,
Longwood, Florida,

     for Respondent

Elaine D. Walter of Boyd Richards Parker Colonnelli, Miami,
Florida; and Andrew S. Bolin and Chizom Okebugwu of Bolin Law
Group, Tampa, Florida,

     for Amicus Curiae Florida Defense Lawyers Association

William W. Large of Florida Justice Reform Institute, Tallahassee,
Florida; and Jason Gonzalez and Amber Stoner Nunnally of Shutts
& Bowen LLP, Tallahassee, Florida,

     for Amici Curiae Chamber of Commerce of the United States of
     America and Florida Justice Reform Institute




                                - 13 -
John Hamilton of Law Office of John Hamilton of Tampa, P.A., San
Antonio, Florida; and Patrick A. Brennan of HD Law Partners, P.A.,
Tampa, Florida,

     for Amici Curiae Dr. Michael Foley and Dr. John Shim

William T. Cotterall, Tallahassee, Florida; and Bryan S. Gowdy,
Florida Justice Association, Jacksonville, Florida,

     for Amicus Curiae Florida Justice Association




                               - 14 -